TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 14, 2021



                                      NO. 03-20-00556-CV


 Emergency Services of Texas, P.A.; Hill Country Emergency Medical Associates, P.A.;
   Longhorn Emergency Medicine Associates, P.A.;, ACS Primary Care Physicians
   Southwest, P.A.; Longhorn Observation Medical Associates, P.A.; Central Texas
Emergency Associates, P.A.; Texas Medicine Resources, LLP; Texas Physician Resources,
          LLP; and Pediatric Emergency Medicine Group, LLP, Appellants

                                                 v.

           Celtic Insurance Company; and Superior Health Plan, Inc., Appellees




        APPEAL FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
      DISMISSED ON JOINT MOTION -- OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the judgment signed by the trial court on October 27, 2020. The parties

have filed a joint motion to dismiss the appeal, and having considered the motion, the Court

agrees that the motion should be granted. Therefore, the Court grants the motion and dismisses

the appeal. Each party shall bear their own costs relating to this appeal, both in this Court and in

the court below.